Citation Nr: 0122713	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  00-00 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for ulcerative 
colitis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for bilateral 
hypertrophic rhinitis and maxillary sinusitis with 
turbinectomy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from March 1957 to 
February 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In April 2001, a hearing was held 
before the undersigned.  

At his hearing, the veteran claimed that he has depression 
secondary to his service-connected conditions, a degenerative 
bone disease secondary to medication taken for his service-
connected ulcerative colitis, and chronic bronchitis 
secondary to his service-connected sinusitis.  These issues 
have not been adjudicated by the RO.  These issues are also 
not inextricably intertwined with the other issues before the 
Board because, if the veteran were to be granted secondary 
service connection for any of these conditions, he would get 
a separate disability rating since they affect different 
parts of the body than the current service-connected 
conditions.  See Parker v. Brown, 7 Vet. App. 116 (1994) (a 
claim is intertwined only if the RO would have to reexamine 
the merits of any denied claim which is pending on appeal 
before the Board under the pertinent law and regulations 
specifically applicable thereto).  Therefore, these issues 
are referred to the RO for appropriate action. 


REMAND

Unfortunately, additional evidentiary development is needed 
prior to appellate disposition of this case.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the veteran's claims so that he is afforded every 
possible consideration.

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001); see also 66 Fed. Reg. 45620-45632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  It cannot be 
said at this point that there is no possible additional 
notification or development action that is required under the 
VCAA for the reasons discussed below.  Therefore, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

It is clear that treatment records exist that have not been 
obtained.  First, the veteran has reported receiving 
treatment at the VA facility in Sepulveda since 1985.  VA 
records for treatment through March 1990 were obtained in 
connection with prior claims.  When the RO requested VA 
records from the facility in West Los Angeles, the response 
was that the veteran had been receiving treatment at 
Sepulveda for the dates requested (since May 1998), but no 
records were at West Los Angeles.  The RO did not make any 
requests directly to the VA facility in Sepulveda, nor send a 
follow-up request to the VA facility in West Los Angeles 
asking for the Sepulveda treatment records.  The veteran's 
complete VA file must be obtained because these records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

Second, the veteran has reported receiving extensive private 
treatment for his service-connected disorders, to include 
treatment through his health maintenance organization (HMO).  
To comply with the VCAA, the RO must ask him for a complete 
list of physicians and facilities that have treated the 
veteran for his colitis and sinusitis and then request those 
records.

The veteran received Social Security disability benefits due, 
in part, to his colitis disorder.  VA is required to obtain 
evidence from the Social Security Administration, including 
decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight.  See Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996).  Although the veteran 
submitted a copy of the decision from the Social Security 
Administration, the decision references medical evidence that 
VA does not have (i.e., VA records dated from 1990 to 1993 
and an evaluation by Dr. Arlene Keller).  Therefore, the RO 
must request these records.

The veteran alleges that the VA examination he was provided 
in 1999 was inadequate.  It appears that the report is 
complete; however, since the examination was provided more 
than two years ago, he should undergo additional examination 
so that there is sufficient medical evidence as to the 
current severity of his service-connected disorders.

With respect to the sinus claim, another examination is also 
needed because certain symptoms that the veteran attributes 
to his sinus disorder (i.e., shortness of breath, difficulty 
walking long distances, etc.) may be more properly attributed 
to nonservice-connected respiratory disorders such as asthma, 
bronchitis, and chronic obstructive pulmonary disease (COPD).  
Since the nonservice-connected conditions may be contributing 
to the impairment that the veteran is experiencing, it is 
essential that an attempt be made to separate the effects of 
his service-connected rhinitis/sinusitis from his other 
disorder(s) so that the appropriate disability rating may be 
assigned.  

The Board notes that the veteran refused to undergo a rectal 
examination during the last VA examination, and he also 
testified that although a colonoscopy needs to be done to 
evaluate his colitis, he has not done so because he does not 
feel well enough.  The veteran is hereby advised that it is 
incumbent upon him to submit to a VA examination if he is 
applying for VA compensation benefits.  See Dusek v. 
Derwinski, 2 Vet. App. 519 (1992).  If he fails to report for 
a scheduled examination, without good cause, his claim will 
be decided based on the evidence of record, which may be 
insufficient to render a favorable decision.  38 C.F.R. 
§ 3.655(a) and (b).  The same rationale applies if he 
declines to undergo any diagnostic testing deemed necessary 
by the VA examiner to evaluate his service-connected 
conditions.

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the veteran 
provide a list of any private medical 
providers (to include Dr. Delnitz at 
Community Medical Group) who have treated 
him for his colitis and/or sinusitis since 
1998.  He should provide the appropriate 
releases so that the RO can request such 
records, and the authorizations for 
release of information must be completed 
in full. 

When requesting records from private 
physicians, the RO should specify that 
actual treatment records, to include all 
diagnostic test results, as opposed to 
summaries, are needed.  All efforts to 
obtain private treatment records, 
including follow-up requests, if 
appropriate, should be fully documented.  
If any private treatment records are not 
obtained, the RO should inform the veteran 
of the records that the RO was unable to 
obtain, including what efforts were made 
to obtain the records.  The RO should also 
inform the veteran what further action, if 
any, will be taken by the RO with respect 
to his claim for compensation.  Allow an 
appropriate period of time within which to 
respond.

2.  The RO should request the veteran's 
medical and adjudication records from the 
Social Security Administration.  
Associate all correspondence and any 
records received with the claims file.  
The RO should continue to request these 
records, either until the records are 
obtained or it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration must 
provide a negative response if records 
are not available.

3.  The RO must obtain the veteran's 
treatment records from the VA facility in 
Sepulveda for all treatment since 1990.  
The RO should continue to request these 
VA records, either until the records are 
obtained or it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

4.  After obtaining the veteran's 
treatment records, schedule him for VA 
examination(s) to evaluate his colitis 
and sinusitis.  It is very important that 
the examiner be provided an opportunity 
to review the claims folder, including 
this remand.  The examiner should 
indicate in the report that the claims 
file was reviewed.  The examiner must 
provide a complete rationale for all 
conclusions and opinions.  

The examination report must address:

(a) colitis:  the frequency and severity 
of associated symptomatology and 
whether there is any evidence of 
malnutrition (i.e., anemia, etc.) or 
other complications.

(b) sinusitis:  the frequency and 
severity of associated symptomatology; 
whether the veteran has to use 
antibiotics for his sinus attacks, 
and, if so, for how long; whether 
examination shows any discharge or 
crusting; whether x-rays show any 
abnormalities; whether polyps are 
present; and the amount, if any, of 
obstruction of nasal passages.  The 
examiner should also render a medical 
opinion as to which symptoms and what 
impairment are attributable to the 
service-connected rhinitis/sinusitis 
as opposed to any nonservice-connected 
respiratory condition(s) (i.e., 
asthma, bronchitis, COPD, and/or any 
other disorder identified upon 
examination).  If it is impossible to 
distinguish the symptomatology and/or 
impairment due to the nonservice-
connected condition(s), the examiner 
should so indicate.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.


5.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the above development 
actions have been conducted and completed 
in full.  Ensure that the examination 
report includes fully detailed 
descriptions of all opinions requested.  
If it does not, it must be returned to 
the examiner for corrective action.  
38 C.F.R. § 4.2; see also Stegall v. 
West, 11 Vet. App. 268 (1998).  The RO 
must also ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed, to 
include compliance with the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act.  See 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001); see 
also 66 Fed. Reg. 45620-45632 (August 29, 
2001) (to be codified at 38 C.F.R. 
§ 3.159).

6.  Thereafter, the RO should 
readjudicate these claims.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




